         Case 1:19-cv-00742-LKG Document 43 Filed 05/30/19 Page 1 of 1




           In the United States Court of Federal Claims
                                                )
 SPACE EXPLORATION                              )
 TECHNOLOGIES CORP.,                            )
                                                )
        Plaintiff,                              )           No. 19-742C
                                                )
 v.                                             )           Filed May 30, 2019
                                                )
 THE UNITED STATES,                             )
                                                )
        Defendant.                              )
                                                )
 v.                                             )
                                                )
 BLUE ORIGIN, LLC, et al.,                      )
                                                )
        Defendant-Intervenors.                  )
                                                )

                                            ORDER

       On May 30, 2019, Orbital Sciences Corporation (“Orbital”) filed an unopposed motion to
withdraw the applications for access to information under the Protective Order submitted on
behalf of Ms. Maureen F. Del Duca and Mr. Kenneth M. Reiss on May 23, 2019, in the above-
captioned post-award bid protest matter (docket entry no. 42). See Rule 77.3(a)(1) of the Rules
of the United States Court of Federal Claims.

       In light of the foregoing, and for good cause shown, the Court GRANTS Orbital’s
motion to withdraw and directs the Clerk’s Office to STRIKE the subject applications for access
to information (docket entry nos. 24-25).

       IT IS SO ORDERED.



                                                    s/ Lydia Kay Griggsby
                                                    LYDIA KAY GRIGGSBY
                                                    Judge
